Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Claim Status
1.    Claims  4,11,12,14,15 are cancelled for examination in this Office Action.
2.    Claims 1,2,3,5,6,7,8,9,10,13 and 16  are Allowed.

Reason for Allowance

3.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the underline limitations within the independent claims,

Regarding Claim 1,
An image processing system, comprising: an input interface configured to receive at least two input images that include an attenuation signal of an object and a dark-field signal of the object; a weighting factor determiner configured to determine a weighting factor by forming an edge image for one material component of the object and varying a candidate weighting factor so as to reduce an edge contrast in the edge image based on an edge measure; a combiner configured to combine the at least two input images in a combination operation to form a combined image, wherein the combination operation includes applying the weighting factor to at least one of the input images, wherein the weighting factor is configured to reduce a 


Regarding Claim 10,
 An image processing method, comprising: receiving at least two input images that include an attenuation signal image of an object and a dark-field signal image of the object; applying a weighting factor to at least one of the input images; determining a weighting factor by: forming an edge image for one material component of the object; and varying a candidate weighting factor so as to reduce an edge contrast in the edge image based on an edge measure; combining the at least two input images in a combination operation to form a combined image by applying a weighting factor to at least one of the at least two input images, wherein Appl. No. 16/470,997Page 4 of 7 the weighting factor is configured to reduce a Compton scatter cross-talk in the input image that includes the dark-field signal or to reduce a beam hardening effect in the input image that includes the dark-field signal; and outputting the combined image.


Regarding Claim 16,
A non-transitory computer-readable medium having one or more executable instructions stored thereon, which, when executed by a processor, cause the processor to perform an image processing method, the method comprising: receiving at least two input images that include an attenuation signal image of an object and a dark-field signal image of the object; applying a weighting factor to at least one of the input images; determining a weighting factor by: forming an edge image for one material component of the object; and varying a candidate weighting factor so as to reduce an edge contrast in the edge image based on an edge measure; combining the at least two input images in a combination operation to form a combined image by applying a weighting factor to at least one of the at least two input images, wherein the weighting factor is configured to reduce a Compton scatter cross-talk in the input 


Regarding Claim 1: Claim 1 is  rejected over prior art FLETCHER et al. (USPUB 20150178905) in view of Tkaczyk et al.   (USPUB 20060109949) teaches  An image processing system, comprising: an input interface configured to receive at least two input images that include an attenuation signal of an object and a dark-field signal of the object;…wherein the weighting factor is configured to reduce a Compton scatter cross-talk in the input image that includes the dark-field signal or to reduce a beam hardening effect in the input image that includes the dark-field signal; and an output port configured to output the combined image. (detailed rejection of the claim mentioned within Office Action dated 11/10/2020) , the applicant amended claim 1 to add the limitations of objected allowable claim 4( detail mentioned within Office Action dated 11/10/2020), therefore the prior art on record do not teach the limitations within claim 4:“ a weighting factor determiner configured to determine a weighting factor by forming an edge image for one material component of the object and varying a candidate weighting factor so as to reduce an edge contrast in the edge image based on an edge measure; a combiner configured to combine the at least two input images in a combination operation to form a combined image, wherein the combination operation includes applying the weighting factor to at least one of the input images,…”

Regarding Claim 10: Claim 10 is  rejected over prior art FLETCHER et al. (USPUB 20150178905) in view of Tkaczyk et al.   (USPUB 20060109949) teaches An image processing method, comprising: receiving at least two input images that include an attenuation signal image of an object and a dark-field signal image of the object; …wherein Appl. No. 16/470,997Page 4 of 7 the weighting factor is configured to reduce a Compton scatter cross-talk in the input image that includes the dark-field signal or to reduce a beam hardening effect in the input image that includes the dark-field signal; and outputting the combined image. (detailed rejection of the claim mentioned within Office Action dated 11/10/2020) , the applicant amended claim 10 to add the limitations of objected allowable claim 4( detail mentioned within Office Action dated 11/10/2020), therefore the prior art on record do not teach the limitations within claim 4:“ applying a weighting factor to at least one of the input images; determining a weighting factor by: forming an edge image for one material component of the object; and varying a candidate weighting factor so as to reduce an edge contrast in the edge image based on an edge measure; combining the at least two input images in a combination operation to form a combined image by applying a weighting factor to at least one of the at least two input images,...”



Regarding Claim 16: Claim 16 is  rejected over prior art FLETCHER et al. (USPUB 20150178905) in view of Tkaczyk et al.   (USPUB 20060109949) teaches A non-transitory computer-readable medium having one or more executable instructions stored thereon, which, when executed by a processor, cause the processor to perform an image processing method, the method comprising: receiving at least two input images that include an attenuation signal image of an object and a dark-field signal image of the object; … wherein the weighting factor is configured to reduce a Compton scatter cross-talk in the input image Appl. No. 16/470,997Page 5 of 7 that includes the dark-field signal or to reduce a beam hardening effect in the input image that includes the dark-field signal; and outputting the combined image. (detailed rejection of the claim mentioned within Office Action dated 11/10/2020) , the applicant amended claim 16 to add the limitations of objected allowable claim 12( detail mentioned within Office Action dated 11/10/2020), therefore the prior art on record do not teach the limitations within claim 12:“ applying a weighting factor to at least one of the input images; determining a weighting factor by: forming an edge image for one material component of the object; and varying a candidate weighting factor so as to reduce an edge contrast in the edge image based on an edge measure; combining the at least two input images in a combination operation to form a combined image by applying a weighting factor to at least one of the at least two input images,…”




4.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



Conclusion

6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Examiner, Art Unit 2637